Citation Nr: 0003248	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  96-19 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for keloid scar of the 
sternum, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from February 1974 to May 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1996 rating decision, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied a disability rating in excess 
of 10 percent for keloid scar of the sternum.


FINDINGS OF FACT


1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed.

2.  The appellant's tender and painful keloid scar on the 
mid- sternum is not poorly nourished, is not productive of 
ulceration and does not affect limitation of function of any 
body part.


CONCLUSION OF LAW

The criteria for an increased rating for keloid scar of the 
sternum have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. § 4.4, 4.118, Part 4, Diagnostic Codes 
7800, 7803, 7804, 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, she has presented a claim which is 
plausible.  See Proscelle v. Derwinski, 2 Vet.App. 629, 631 
(1992).  Furthermore, she has undergone recent VA 
examination, and her private and VA clinical records have 
been associated with the claims folder.  The record does not 
reveal any additional sources of relevant information which 
may be available concerning the present claim.  The Board 
accordingly finds the duty to assist her, mandated by 38 
U.S.C.A. § 5107, has been satisfied.

The appellant contends that symptomatology associated with 
her keloid scar on the sternum warrants a disability rating 
in excess of the currently assigned 10 percent rating.  
According to her July 1996 testimony before the RO, as well 
as her various statements of record, she complains of a 
cosmetically repugnant keloid scar formation located on her 
chest just above her breast line.  She is very self- 
conscious of the condition and avoids wearing any clothing 
which may expose her scar disorder.  At times, the scar area 
becomes puffy at which times she experiences pain, itching 
and burning.  VA had prescribed her creams with little 
success.  However, her symptoms have abated in frequency 
following a series of Kenalog injections administered by her 
private physician.  She has submitted a set of color 
photographs in support of her claim.

Historically, the appellant had a pigmented nevus removed 
from the sternum region of her chest in March 1975.  Post- 
surgery, she complained pain and tenderness over the scar 
area.  It was noted that the scar was well- healed but, as 
noted on her May 1976 discharge examination, she had 
developed resilient keloid formation.  By means of a rating 
decision dated in June 1976, the RO granted service 
connection for keloid scar of the sternum and assigned a non- 
compensable disability evaluation.

Post- service, the appellant was treated in 1978 by Luther H. 
Wolff, M.D., for keloid development located 3 inches below 
the sternum notch of the anterior chest.  The keloids were 
excised in a transverse elliptical shape incision, the skin 
edges were undermined and the surgical site was given x- ray 
treatment.  A February 1991 VA examination revealed a 
vertical 1 x 4 centimeter keloid scar at the mid- sternum 
without evidence of drainage.  At that time, she complained 
of two- month duration of burning symptoms.  Photographic 
pictures revealed a scar condition affecting the frontal 
portion of the chest.  In a March 1991 rating decision, the 
RO increased the evaluation of the keloid scar disorder to 
the currently assigned 10 percent rating.

Subsequent VA clinical records reveal a prescription of 
hydrocortisone cream for her complaint of itching in 1993.  
Physical examination at that time noted old keloid of flat 
appearance without ulceration.  VA scar examination in August 
1994 noted the presence of an oblong shape flat- wide scar, 
measured as 3 centimeters at the widest point and 1 
centimeter wide at nanous 1st point, located 3 centimeters 
below the sternal notch.  There were also two separate small 
scars just above the center of the big scar.  There was 
moderate hyperpigmentation, mild depression and psychological 
limitations, but no keloid, adherence, herniation, 
inflammation, swelling, vascular supply, ulceration, 
tenderness, painfulness or physical limitation.  

A letter from Thomas Steinberg, M.D., indicated that he had 
treated the appellant on 2 occasions in 1995.  He had treated 
her complaints of bumpiness, itchiness and tenderness with a 
Kenalog injection.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).

In its evaluation, the Board must determine whether the 
weight of the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 1991); 38 C.F.R. § 4.3 (1999); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

The severity of a scar disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).  Under Diagnostic Codes 7800 through 7805, scars 
are rated according to location, type, and characteristics.  
The RO currently has assigned a 10 percent disability for a 
tender and painful scar pursuant to Diagnostic Code 7804.  
This is the highest rating under this diagnostic code.

Scars may also receive separate ratings based upon 
appearance, healing, and/or on impairment of function of the 
part affected.  Esteban v. Brown, 6 Vet.App. 259 (1994).  
Pursuant to Diagnostic Code 7800, a 10 percent rating is 
warranted for a moderately disfiguring scar of the head, face 
or neck.  Pursuant to Diagnostic Code 7803, a 10 percent 
rating is warranted for a scar disability which is poorly 
nourished with repeated ulceration.  Pursuant to 7805, scars 
may also be rated on limitation of function of the part 
affected.

The medical evidence of record describes the appellant's scar 
disability as an oblong shaped, flat, 3- centimeterwide scar 
located 3 centimeters below the sternal notch.  Review of the 
color photos attached to the claims folder confirms that the 
scar is located in the mid- sternum region, and does not 
involve the regions of the head, face or neck.  As a matter 
of law, a 10 percent rating is not warranted under Diagnostic 
Code 7800 as the scar disability does not involve the "head, 
face or neck."

Additionally, there is no evidence of record that the 
appellant's scar is poorly nourished, or productive of 
ulceration or affects limitation of function of any body 
part.  Accordingly, a 10 percent disability rating is not 
warranted under Diagnostic Codes 7803 or 7805.  The Board 
discerns no other diagnostic codes applicable to the scar 
disability in question.  The benefit of the doubt rule is not 
for application on this claim.  38 U.S.C.A. § 5107(b) (West 
1991); 38 C.F.R. § 4.3 (1999).




ORDER

An increased rating for keloid scar of the sternum is denied.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

